DETAILED ACTION
Introduction
Claims 5-11 and 16-22 have been examined in this application. Claims 1-4, 12-15, and 23-25 are withdrawn. This is the First Action On the Merits (FAOM) in response to the Response to Election / Restriction filed 1/20/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Inventions II and IV (between which no restriction was required) in the reply filed on 1/20/2021 is acknowledged. Claims 5-11 and 16-22 have been examined in this application and Claims 1-4, 12-15, and 23-25 are withdrawn.
Claim Objections
Claim 5 is objected to because of the following informalities:
In Claim 5, "in the traffic congestion processing" should instead read "in a traffic congestion processing" as there is no antecedent basis for this term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 6, 7, 10, 11, 17, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 17, the limitation for acquiring “the position of the tail end of the traffic congestion at the current time point” renders the claim indefinite. Claims 5 and 16, from which Claims 6 and 17 depend, respectively recite estimating “the position of the tail end of the traffic congestion at a current time point” which is a step of acquiring that position. It is not clear if the use of this same term 
Regarding Claims 7 and 18, the use of the phrase “the acquired position of the tail end of the traffic congestion at the current time point” renders the claims indefinite. The acquired position appears to be a different position than the estimated position found in Independent Claims 5 and 16, since the two positions are compared, however there is no antecedent basis for “the acquired position…”. It is not clear if Claims 7 and 18 are intended to be dependent on Claims 6 and 17, respectively, which recite acquiring the position, or alternatively if “the acquired position…” should instead be “an acquired position, or alternatively if the acquired position is the same as the estimated position. For the purposes of examination, the phrase is interpreted as “a true position of the tail end of the traffic congestion at the current time point.”
Additionally, 
Additionally, the phrase “farther backward in a progression direction” renders the claim indefinite. It is not clear if the “backward” direction is in the same direction and a progression direction, or whether it is backward relative to the progression direction. Additionally, it is not clear what the progression direction is relative to, and whether it is a progression direction of the vehicle, or the tail end, or something else entirely. For the purposes of examination, the phrase is interpreted as backward relative to the progression direction of vehicles on the road.
Regarding Claims 10 and 21, the phrase “a distance between a third set of vehicles in a region where a traffic congestion does not occur on a road including the tail end of the traffic congestion” renders the claim indefinite. It is not clear what is meant by the term “distance between a third set” and whether the term encompasses one or more inter-vehicle distances, or a distance from some vehicle or set to the tail end of the traffic congestion, or an overall length of the third set of vehicles, or some completely different distance. The dividing of the distance by an average time appears to calculate some value with units of speed or some average speed, but it is not clear what this represents as the distance is not clearly defined. The scope of the claim and calculation is therefore indefinite. For the purposes of examination, the calculation is interpreted as any multiplication of the reference time and an average speed.
Regarding Claims 11 and 22, the entirety of the claims is indefinite. The phrase “the current time point” appears to derive antecedent basis from the current time point in the independent claims, but is also stated to be “in the past.” Additionally, the claim appears to recite circular logic wherein the estimation at the current time is needed before the position for a reference time earlier can be acquired, which then results in the estimated position at the current time. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as using an initial tail end position that occurs in the past to calculate the current tail end position.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-11 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 5 and 16, the claims recite functions of acquiring a position of a tail end of traffic congestion for a reference time earlier, estimating forward progress, estimating a backup amount, and estimating a position of the tail end for a current time point. These functions, under their broadest reasonable interpretation, are mental processes, capable of being performed in a human mind. Particularly, the functions correspond to observation, evaluation, and judgment of traffic conditions, such as estimations or predictions performed by traffic reporting personnel from visual observation. Thus, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements in the claim are the method being “computer-implemented” in Claim 5 and the “computer program product including one or more computer readable storage mediums” causing a processor or circuitry to perform the functions in Claim 16. These elements are recitations of the use of generic computer components, recited at a high level of generality. The claims do not provide an improvement in computer hardware, and thus the claims act as mere instructions to “apply” the functions using a generic computer as a tool to perform the functions. Therefore the abstract idea is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the method being “computer-implemented” in Claim 5 and the “computer program product including one or more Alice. Thus the claims are not patent eligible.
Dependent Claims 6-11 and 17-22 do not recite further limitations that integrate the judicial exception into a practical application or amount to significantly more.
Claims 6 and 17 recite further steps of acquiring information and making judgments regarding distances, which are steps that could be performed in the human mind, or on pen and paper.
Claims 7 and 18 recite a further judgment and evaluation of position information, which could be performed in the human mind, or on pen and paper.
Claims 8 and 19 further state that the acquiring is based information for only a portion of vehicles, which is a function of evaluating and selecting data which could be performed in the human mind.
Claims 9, 10, 20, and 21 further narrow the estimation of forward progress or backup amount to be a value obtained by mathematical operations. This is a further detail of the mental process, or alternatively a mathematical concept, both of which are abstract ideas. The claims do not add any additional elements.
Claims 11 and 22 further detail the acquiring as being for the current time point in the past, which is a further detail of the mental process to evaluate historical data.
Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claims 16-22, the claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer readable storage medium that is examples of computer readable storage mediums including examples of physical media, and states that the term is not to be construed as transitory signals per se. However, the paragraph does not explicitly define the term “computer readable storage medium” to be a physical non-transitory medium, and therefore a medium could encompass abstract things such as file containers or executable files, which are not signals but are not a physical medium either. The claims therefore encompass software per se and are not patent eligible (see MPEP 2106.03 (I)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5, 8, 11, 16, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published Application US2020/0143672A1 (Ashida).
Regarding Claim 5, Ashida discloses a computer-implemented method (see [0020-0024] a method, executed by a processor) comprising:
acquiring a position of a tail end of a traffic congestion (see Figure 2, [0046], step S201, identifying a traffic congestion end point and see [0047] and Figure 5, the “end point” is on the side of upstream traffic flow), occurring a reference time earlier (see [0047-0048] the inflow and outflow are evaluated for a time period to calculate traffic congestion end point extension, i.e. the initial position is at one time period earlier);
estimating a forward progress amount of the tail end of the traffic congestion caused by a first set of vehicles in the traffic congestion progressing (see Figure 2, [0047, 0060-0061] step S203 estimating an outflow amount, which is an amount vehicles progressing forward out of the congestion, which [0048] causes an extension of the traffic congestion end point, i.e. the outflow indicates progress of the tail end of the congestion as well as the start point);
estimating a backup amount of the tail end of the traffic congestion caused by a second set of vehicles being added to the traffic congestion (see Figure 2, [0047-0048, 0060-0063] step S202 estimating inflow amount of vehicles from upstream, i.e. a second set of vehicles joining the group of vehicles in congestion); and
estimating the position of the tail end of the traffic congestion at a current time point, based on the position of the tail end of the traffic congestion, occurring the reference time earlier, the forward progress amount, and the backup amount (see Figure 2, [0048, 0089] step S204 calculating extension of the traffic congestion end point to update the end point, based on the previous steps in the method).

Regarding Claim 8, Ashida discloses the computer-implemented method according to claim 5, wherein at least one of the acquiring the position of the tail end of the traffic congestion, occurring the reference time earlier (see [0051, 0055], identifying the initial traffic congestion area may use GPS information, from GPS-equipped vehicles, and see [0006] some vehicles do not have GPS, i.e. only a sub-set of vehicles are GPS-equipped), the estimating the forward progress amount (see [0078-0082] outflow estimation uses data from GPS-equipped vehicles), and the estimating the backup amount is performed based on information for only a portion of vehicles amongst a plurality of vehicles on a road (see [0065-0069], estimating the inflow may use velocity v from GPS-equipped vehicles).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 11, Ashida discloses the computer-implemented method according to claim 5, wherein acquiring the position of the tail end of the traffic congestion, occurring the reference time earlier, includes acquiring a position estimated as the position of the tail end of the traffic congestion at the current time point in the past, as the position of the tail end of the traffic congestion, occurring the reference time earlier (see [0088, 0091], the initial traffic congestion positions are updated over time, for a time period of inflow and outflow, i.e. the initial end point occurs in the past).
Regarding Claims 16, 19, and 22: all limitations as recited have been analyzed with respect to Claims 5, 8, and 11, except for the one or more computer readable storage mediums storing program instructions that are executable by a processor or programmable circuitry for performing the operations, which is disclosed by Ashida (see Ashida Claim 1). 
Claims 16, 19, and 22 pertain to a computer-readable storage medium having instructions corresponding to the method of Claims 5, 8, and 11. Claims 16, 19, and 22 do not teach or define any new limitations beyond Claims 5, 8, and 11, and therefore are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0143672A1 (Ashida) in view of Publication US2016/0247397A1 (Xu et al.).
Regarding Claim 6, Ashida does not explicitly recite the computer-implemented method according to claim 5, further comprising:
acquiring the position of the tail end of the traffic congestion at the current time point; and
determining whether a distance between the position of the tail end of the traffic congestion, occurring the reference time earlier, and the acquired position of the tail end of the traffic congestion at the current time point is less than a reference distance, wherein the estimating the position of the tail end of the traffic congestion at the current time point is performed in response to the distance being less than the reference distance.

However Xu et al. teaches a method in evaluating traffic data (see e.g. Claim 1) including evaluating a position of the tail end (see Figure 10, [0086], point 1027 for example is a where a traffic jam starts, i.e. the tail end in a forward direction), comprising:
(see [0090], an observation of the start point is generated at time t’); and
determining whether a distance between the position of the tail end of the traffic congestion, occurring the reference time earlier, and the acquired position of the tail end of the traffic congestion at the current time point is less than a reference distance (see Figure 14 and [0090] the trend curve is produced to predict the start point for the traffic jam, starting at time t, and it is determined whether there is a significant difference between the observed and predicted start point), wherein the estimating the position of the tail end of the traffic congestion at the current time point is performed in response to the distance being less than the reference distance (see [0090] if there is not a significant distance between the points, the curve fitting to produce the estimations is re-done, i.e. the estimation takes place based on the difference being less than a reference threshold that indicates a significant difference).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ashida to use the evaluation as taught by Xu et al., with the motivation of enhancing the quality of the results by providing a validation of the estimations (see Xu et al. [0090]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0143672A1 (Ashida) in view of Publication JP2018077708A (Goto) (English translation used for citation purposes).

Regarding Claim 7, Ashida does not explicitly recite the computer-implemented method according to claim 5, further comprising:
if the acquired position of the tail end of the traffic congestion at the current time point is farther backward in a progression direction than the estimated position of the tail end of the traffic 

However Goto teaches a technique for evaluating the end of a traffic jam (see [0008]), including
if the acquired position of the tail end of the traffic congestion at the current time point is farther backward in a progression direction than the estimated position of the tail end of the traffic congestion at the current time point, setting the acquired position of the tail end of the traffic congestion at the current time point as the position of the tail end of the traffic congestion at the current time point (see Figure 4, [0068-0070], in step 110, it is determined if the true value of the end position and calculates a difference between the true value and an estimated end position and in step 111 it is determined if the difference is above a threshold, i.e. if the acquired position is further away from the estimated position, in either direction, therefore including a backward direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ashida to further evaluate the result of the estimation, as is taught by Goto, with the motivation of increasing the quality of future estimations by optimizing parameters (See Goto [0069-0070]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0143672A1 (Ashida) in view of Published Application US2020/0074848A1 (Namba).

Regarding Claim 9, Ashida further discloses the outflow causing an extension of the congestion tail (see [0048] extension of the end point).

Ashida does not explicitly recite the computer-implemented method according to claim 5, wherein the forward progress amount is a value obtained by multiplying the reference time by the velocity of a vehicle in the traffic congestion.

However Namba teaches a method in traffic congestion estimation (see Figure 3),
wherein the forward progress amount is a value obtained by multiplying the reference time by the velocity of a vehicle in the traffic congestion (see [0042], Equation (3), the position xt may be calculated by adding x0 to a term v0(t-t0), which is a reference time step (t-t0) multiplied by velocity v, and see Figure 2 velocity v is of the tail end vehicle in the traffic congestion, making forward progress).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the calculation of extension due to outflow in Ashida to instead use the technique as taught by Namba, with the motivation of increasing the robustness and reliability of the system by allowing for predictions using a probability distribution when the reception of congestion information is not always available (see Namba [0054]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0143672A1 (Ashida) in view of NPL Publication “Real Time Vehicle Speed Prediction using Gas-Kinetic Traffic Modeling” (Liu et al.).

Regarding Claim 10, Ashida further discloses the backup amount being obtained using a velocity of upstream vehicles (see [0065-0069]).

Ashida does not explicitly recite the computer-implemented method according to claim 5, wherein the backup amount is a value obtained by multiplying the reference time by a result of dividing a distance between a third set of vehicles in a region where a traffic congestion does not occur on a road including the tail end of the traffic congestion by an average interval between timings at which a plurality of vehicles pass the same geographical point in the region where a traffic congestion does not occur.
However Liu et al. teaches a technique to estimate velocity for vehicles approaching a slowdown (see p. 2, Section (II) B. Payne model, calculating v(j, t+1))
obtained by multiplying the reference time by a result of dividing a distance between a third set of vehicles in a region where a traffic congestion does not occur on a road including the tail end of the traffic congestion by an average interval between timings at which a plurality of vehicles pass the same geographical point in the region where a traffic congestion does not occur (see Equation (4), the convection term is obtained by multiplying average speed by a time step Δt).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the velocity value in Ashida to be obtained by the calculation as taught by Liu et al., resulting in obtaining the backup amount by using the claimed operation, with the motivation of increasing the robustness of the system to handle driver behavior such as convection, relaxation, and anticipation of a slowdown (see Liu et al. p. 2).
Regarding Claims 17, 18, 20, and 21: all limitations as recited have been analyzed with respect to Claims 6, 7, 9, and 10, except for the one or more computer readable storage mediums storing program instructions that are executable by a processor or programmable circuitry for performing the operations, which is disclosed by Ashida (see Ashida Claim 1). 
Claims 17, 18, 20, and 21 pertain to a computer-readable storage medium having instructions corresponding to the method of Claims 6, 7, 9, and 10. Claims 17, 18, 20, and 21 do not teach or define any new limitations beyond Claims 6, 7, 9, and 10, and therefore are rejected under the same rationale.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-5861820-A teaches subject matter including estimating of time-dependent positions of an upstream and downstream flank of a back-up (see e.g. Claim 1).
US-20130253810-A1 teaches subject matter including calculation of travel distances in congestion (see e.g. [0071]).
US-20160210852-A1 teaches subject matter including using past data to estimate congestion positions (see e.g. [0020]).
US-20170061793-A1 teaches subject matter including calculating of traffic jam tail speed (see e.g. [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619